—Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 12,1994, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
At the time claimant was hired by the employer, she was advised that she would need a car so that she could participate in the employer’s outreach program. Although claimant did not have a car or a New York driver’s license at the time and spent the ensuing nine months seeking to obtain a valid New York driver’s license and a reliable vehicle, the record reveals that claimant was not completely candid with her employer about having a license or owning a car. When claimant failed to drive a vehicle to work after passing her New York driver’s test, she was terminated by her employer. In view of these circumstances, we find that substantial evidence supports the Board’s decision that claimant was terminated for misconduct.
Mercure, J. P., Crew III, Casey, Yesawich Jr. and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.